Title: To George Washington from Pierre-Charles L’Enfant, 22 June 1791
From: L’Enfant, Pierre Charles
To: Washington, George



sir
George town [Md.] jun 22. 1791

In framing the plan, here anexed, for the Intended federal City I regreted much being induced by the shortness of time from making any particular drawing of the several buildings—squars—and every other Improvement which the smalness of the scale of the general map together with the hurry with which

I had it drawn could not admit of having so correctly lay down as necessary to give a perfect Idea of the effect of the whole in the Execution.
My whole attention was given to the combination of the general distribution of the grand local[e] as to an object of most immediate moment and of Importance to this I yielded Every other consideration & have in consequence to sollicite again you Indulgence in submitting to you my Ideas in an In Compleat drawing only correct as to the situation and distances of objects all of which were determined after a local[e] well ascertained having for more accuracy had several lines run on the Ground cleared of the wood & after wards measured with posts fixed all along, to serve me as certain bases from after the which I might arrange the whole with a Certainty of making Every part fit to the various ground.
having first determined some principal points to which I wished making the rest subordinate I next made the distribution regular with streets at right angle north-south & East-west but after wards I opened other on various directions as avenues to & from every principal places, wishing by this not mearly to contrast with the general regulariety nor to afford a greater variety of pleasant seats and prospect as will be obtained from the advantageous ground over the which these avenues are mostly directed but principally to connect each part of the city with more efficacy by, if I may so Express, making the real distance less from place to place in menaging on them a reciprocity of sight and making them thus seemingly Connected, promot a rapid stellement over the whole so that the most remot may become an adition to the principal while without the help of these divergent communications such setlements if at all attempted would be languid, and lost in the Extant would become detrimental to the main Establishement.
several of these avenues were also necessary to Effect the junction of several out road which I conceived Essential to bring central to the City in rendering these Road shorter as is done with respect to the bladensburg & Eastern branche Road made above a mile shorter besides the advantage of thier leading from the direction given immediatly on the warfs at george town without passing the Hilly ground of that place whose agrandissement it will consequently check while it will accelerate those over rock

creek on the City side the which cannot fall spreading soon all along of these avenu forming of themselves a variety of pleasent ride and being Combined to Ensure a rapid Intercourse with all the part of the City to which they will serve as doses the main vains in the animal body to diffuse life trough smaller vessells in quickening the active motion to the heart.
as to on what point it is most Expedient first to begone the main Establishment, I belive the question may be easily resolve if not viewing by part but Embracing under one sight the whole Extant from the Eastern branch to george town & from the banck on the potowmack across towards the montagnes. for considering impartially the whole Extant and reflecting it is that of the Intended City then only one position will appear Capable of promoting the rapid agrandissment & setlement of the whole.
a cross the tiber up above were the tide water come lay certainly the elligible spot to lay the Fundation of an Establishement of the nature of the one in view, not because this point being central is the most liekly to diffuse an Equallity of advantages trough the whole territory and in return to derive a benefit proportional to the rise of its valu but because the nature of the local[e] is such as will made Every thing Concur to render a settlement there prosperous—there it will benefit of the natural jalousie which must stimulate Establishements on each of its opposed limits it will become necessarily the point of reunion of both and soon become populous.
a canal being easy to open from the Entrance of the eastern branch and to be lead a cross the first settlements and carried towards the mouth of the tiber were it will again give an issue in to the potowmack and at a distance not to far off for to admit the boats from the grand navigation canal from getting in, will undoubtedly facilitate a Conveyance most advantageous to trading interest. it will insure the storing of markettes which, as lay down on the map, being Erected all long the canal and over pounds proper to shelter any number of boats will leave of mart House from were when the City is grown to its fullest extant the most distant markets will be supplyed at command.
to these advantages of first necessity to considere to determine the seat of a City is added that of the positions which there offer and the which are the most suceptible of any within the limits of the Intended city of leading to those grand Improvements of

publique magnitude and as may serve as models for all subsequent undertaking and stand to future ages a monument to national genious and munificence.
after much menutial search for an elligible situation, prompted I may say from a fear of being prejudiced in favour of a first opinion I could discover no one so advantageous to Erect the Congressional building as is that on the west end of Jenkins heights which stand as a pedestal waiting for a monument, and I am confident—were all the wood cleared from the ground no situation could stand in competition with this—some might perhaps require less labour to be rendered agreable but after all assistance of arts none Ever would be made so grand and all other would appear but of a secondary nature.
that were I determined the seat of the presidial palace, in its difference of nature may be view as Equally advantageous to the object of adding to the sumptuousness of a palace the convenience of a house and the agreableness of a country seat situated on that ridge which attracted your attention at the first inspection of the ground on the west side of the tiber Entrance it will see 10 or 12 miles down the potowmack front the town and harbor of allexandria and stand to the view of the whole city and have the most Improved part of it made as addition to those grand Improvements for which the ground in the dependency of the palace is so proper.
fixed as Expressed on the map, the distance from the congressional House will not be to great as what Even the activity of business may be no mesage to, nor from the president is to be made without a sort of decorum which will doubtless point out the propriety of committees waiting on him in carriage should his palace be Uncontigous to Congress.
to mak how ever the distance less to other offices, I placed the three grand departments of state Contigous to the presidial palace and on the way leading to the Congressional House the gardens of the one together with the park and other improvement on the dependency are connected with the publique walk and avenu to the Congress House in a manner of most service a whole as grand as it will be agreable and Convenient to the whole City which from the distribution of the local[e] will have an easy access to this place of general report and all long side of which may be placed play house—room of assembly—accademies

and all such sort of places as maybe attractive to the larned and afford divertion to the idle.
I proposed Continuing the canal much farther up but this being not to be effectual but with the aide of locks, and from a level obtained of the height of the spring of the tiber the greatest facility being to bring those watters over the flat back of Jenkins I have the more readily a preference to avail of this water to supply that part of the city as it wi⟨ll⟩ promot the Execution of a plan which I propose in this map, of leting the tiber return in its proper chanell by a fall which issuing from under the base of the congress building may there form a cascade of forty feet heigh or more than one hundred waide which would produce the most happy effect in rolling down to fill up the canall and discharge it self in the potowmack of which it would then appear as the main spring when seen trough most grand & majestique avenu intersecting with the prospect from the palace at A point which being seen from both I have designated as the proper for to erect A grand Equestrian figure.
in the present unimproved state of the local[e] it will appear that the height were is marked that monument close intercept this view of the water from the plalace and in fact it is partly the case but it must be observed that having to bound the Entrance of the tiber ⟨illegible⟩ breadth of a canal of 200 feet which is the utmost breadth that can be preserve to avoid its being drained at low water. it will require much ground to be trown in to feel up, and at least as much as will Enable to levell that point of heigh ground betwen the tiber and n. yo[u]ng House to almost a levell with the tide water and of Course to procure to the palace and all other House from that place to congres a propect of the powtomack the which will acquire new swetness being had over the green of a Field well level and made brilent by shade of few tree Artfully planted I am with respectfull submission your most Humble a. obeident servant

P. C. L’Enfant

